Citation Nr: 0532067	
Decision Date: 11/28/05    Archive Date: 12/07/05

DOCKET NO.  98-03 054A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by depression, memory loss, moodiness, fatigue and 
tension, to include as due to an undiagnosed illness.  

2.  Entitlement to service connection for a disability 
manifested by a burning and itching rash, to include as due 
to an undiagnosed illness.  

3.  Entitlement to service connection for a disability 
manifested by granuloma of the left lung, recurrent cough, 
difficulty breathing and throat and mouth dryness, to include 
as due to an undiagnosed illness.  

4.  Entitlement to service connection for headaches and 
cerebellar dysfunction, to include as due to an undiagnosed 
illness.  

5.  Entitlement to service connection for a stomach 
disability manifested by a sensation of abdominal fullness 
and nausea, to include as due to an undiagnosed illness.  

6.  Entitlement to service connection for fibrocystic breast 
disease, to include as due to an undiagnosed illness.  

7.  Entitlement to service connection for residuals of a 
right forearm injury.

8.  Entitlement to service connection for hypertension.

9.  Entitlement to an earlier effective date for the award of 
nonservice-connected pension benefits.

10.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

11.  Entitlement to service connection for right atrial 
enlargement.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from April 1984 until April 
1992.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from November 1997 and February 1999 rating 
decisions, and an April 2003 letter determination, of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Little Rock, Arkansas, St. Paul, Minnesota, and Winston-
Salem, North Carolina, respectively.  The claims file is 
currently at the RO North Little Rock, Arkansas.

The veteran's service connection claims were previously 
before the Board in August 2000 and May 2003.  On those 
occasions, remands were ordered to accomplish additional 
development. 

At the time of the prior Board remands, the issues on appeal 
included entitlement to service connection for hepatitis C as 
well as disability manifested by muscle aches and pain, and 
joint pain and stiffness.  By a rating decision in June 2004, 
service connection was established for hepatitis C with 
arthralgia and intermittent breathing difficulty.  As such, 
these matters no longer represent pending appeals and are not 
for appellate consideration.

At a RO hearing in January 1998, the veteran's representative 
appeared to raise the issues of entitlement to service 
connection for depression, memory loss, moodiness, fatigue 
and tension as secondary to service-connected hepatitis C.  
(Transcript (T.) at page 24.)  These matters have not been 
adjudicated by the RO, and, as such, have not been developed 
for appellate consideration.  They are referred to the RO for 
appropriate action.

The issues of entitlement to service connection for PTSD and 
right atrial enlargement are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The competent evidence does not demonstrate that a 
disability manifested by depression, memory loss, moodiness, 
fatigue and tension is causally related to active service.

2.  The competent evidence does not establish a current 
chronic disability manifested by a burning and itching rash.  

3.  The competent evidence does not establish a current 
chronic disability manifested by granuloma of the left lung, 
recurrent cough, difficulty breathing and throat and mouth 
dryness.  

4.  The competent evidence does not establish a current 
chronic disability manifested by cerebellar dysfunction, and 
migraines initially demonstrated years after service, 
including due to use of narcotics and analgesics, have not 
been shown by competent evidence to be etiologically related 
to service.  

5.  The competent evidence does not establish a current 
chronic stomach disability manifested by a sensation of 
abdominal fullness and nausea.  

6.  The competent evidence does not establish a current 
disability of fibrocystic breast disease.  

7.  The competent evidence does not establish any current 
chronic residual disability of a right forearm injury.

8.  The competent evidence does not demonstrate that the 
veteran's currently diagnosed hypertension is casually 
related to active service.

9.  In a statement received by VA on April 8, 2003, the 
veteran sought to reopen a claim of entitlement to 
nonservice-connected pension.  

10.  Payment of nonservice-connected pension has been awarded 
effective May 1, 2003.  


CONCLUSIONS OF LAW

1.  A disability manifested by depression, memory loss, 
moodiness, fatigue and tension, was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.317 (2004).

2.  A disability manifested by a burning and itching rash was 
not incurred in or aggravated by active service, nor may it 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.317 (2004).

3.  A disability manifested by granuloma of the left lung, 
recurrent cough, difficulty breathing and throat and mouth 
dryness was not incurred in or aggravated by active service, 
nor may it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.317 (2004).

4.  A disability manifested by headaches and cerebellar 
dysfunction was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2004).

5.  A stomach disability manifested by a sensation of 
abdominal fullness and nausea was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.317 (2004).

6.  Fibrocystic breast disease was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.317 (2004).

7.  Residuals of a right forearm injury were not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2004).

8.  Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2004).

9.  The criteria for an effective date prior to May 1, 2003, 
for the award of nonservice-connected pension have not been 
met.  38 U.S.C.A.  § 5110, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the present case, VA satisfied its duty to notify by means 
of May 2003, October 2003 and March 2005 letters from the 
agency of original jurisdiction (AOJ) to the appellant.  The 
letters informed the appellant of what evidence was required 
to substantiate the claims and of her and VA's respective 
duties for obtaining evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [her] possession 
that pertains" to the claims.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that she 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
her that additional information or evidence was needed to 
support her claims, and asked her to send the information or 
evidence to the AOJ.  In addition, a March 2004 statement of 
the case and a June 2004 April supplemental statement of the 
case contained the complete text of 38 C.F.R. § 3.159(b)(1), 
which includes such notice.  Under these circumstances, the 
Board is satisfied that the appellant has been adequately 
informed of the need to submit relevant evidence in her 
possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
with respect to the service connection claims, the 
unfavorable AOJ decision that is the basis of this appeal was 
already decided and appealed prior to VCAA enactment.  The 
Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of her claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
service medical records which appear to be incomplete.  It is 
noted that, in the Board's August 2000 remand, the RO was 
instructed to search alternate sources for additional service 
medical records.  A review of the claims file reveals that 
numerous research attempts were conducted throughout 2002 in 
compliance with the August 2000 remand.  As indicated in a 
November 2002 research response, no additional service 
medical records were available.  Furthermore, that document 
indicated that the file of the veteran's spouse was also 
searched, in the event that their records were intermingled.  
Neither file contained any medical records.  

Based on the foregoing, the Board finds that adequate efforts 
were undertaken by the RO in attempting to secure any 
outstanding service medical records.  It is not felt that 
additional efforts are required under the VCAA.  Indeed, it 
appears further development would serve no useful purpose and 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran.   See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

Further regarding the duty to assist, the record contains 
reports of VA and private post service treatment and 
examination.  Additionally, lay statements from the veteran's 
family are of record, as well as records from her employer.  
Furthermore, the veteran's statements in support of her 
appeal, to include testimony offered at a personal hearing 
before the RO in January 1998 and at a hearing before the 
undersigned in June 1999, are affiliated with the claims 
folder.  The Board has carefully reviewed such  statements 
and concludes that she has not identified further evidence 
not already of record.  The Board has also perused the 
medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to her claims.  Essentially, all available evidence 
that could substantiate each claim has been obtained.  

Legal criteria and analysis

Service connection - in general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Presumptive service connection- chronic diseases

Where a veteran served 90 days or more during a period of 
war, and a "chronic disease" such as cardiovascular-renal 
disease or ulcers become manifest to a degree of 10 percent 
or more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309 (2004).  

Presumptive service connection- undiagnosed illness

During the pendency of this appeal, in June 2003, the 
regulations governing undiagnosed illnesses were amended.  

Prior to June 2003, it was provided that VA would pay 
compensation to any Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms that began during active military service 
or which became manifest to a degree of 10 percent or more 
not later than December 31, 2001.  38 C.F.R. § 3.317(a).  
Moreover, such illness cannot be attributed to any known 
clinical diagnosis.  Id.  

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to the following: 
fatigue, signs or symptoms involving skin, headache, muscle 
pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b).

Regarding chronicity, 38 C.F.R. § 3.317(a)(3) held that 
disabilities in existence for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6- month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.

Moreover, compensation was not to be paid if: (1) there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War; or
(2) if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 
(3) if there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 C.F.R. § 3.317(c).  

Finally, it was indicated that the term "Persian Gulf 
veteran" means a veteran who served on active military, 
naval, or air service in the Southwest Asia theatre of 
operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d)(1).  It was further indicated that the Southwest 
Asia theater of operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  
38 C.F.R. § 3.317(d)(2).  

As amended in June 2003, an undiagnosed illness must either 
begin during active military service or which become manifest 
to a degree of 10 percent or more not later than December 31, 
2006.  38 C.F.R. § 3.317(a).  

Like its predecessor, the new version of 3.317 requires that 
the illness claimed cannot be attributed to any known 
clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  

The new version of 3.317 introduces the term "qualifying 
chronic disability," defined as a chronic disability 
resulting from any of the following (or any combination of 
any of the following): 

(A)	an undiagnosed illness, 

(B) a medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms, 

(C) any diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.A. § 1117 subsection 
(d) warrants a presumption of service connection.

The amended 3.317 further defines the term medically 
unexplained chronic multisymptom illness as a diagnosed 
illness without conclusive pathophysiology or etiology, that 
is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities.  Chronic multisymptom illnesses of 
partially understood etiology will not be considered 
medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).    

Section 3.317, as amended effective June 2003, retains the 
earlier 6-month definition of chronicity.  38 C.F.R. 
§ 3.317(a)(2)(ii)(4) and the list of signs and symptoms 
remains unchanged.  

Such signs, again, include but are not limited to the 
following: fatigue, signs or symptoms involving skin, 
headache, muscle pain, joint pain, neurologic signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b).

The limitations imposed by 38 C.F.R. § 3.317(c) were 
unaffected by the amendment, as were the definitions noted 
under 38 C.F.R. § 3.317(d).  

Analysis

I.  Service connection for a disability manifested by 
depression, memory loss, moodiness, fatigue and tension, to 
include as due to an undiagnosed illness.  

The first question for consideration in assessing a service 
connection claim is whether the evidence demonstrates a 
current disability.  In the present case, the record 
indicates consistent complaints and treatment for a 
psychiatric disability involving symptoms of depression.  
While the veteran's symptoms have been at times attributed to 
and diagnosed as PTSD, as opposed to depression, the Board 
resolves doubt in the veteran's favor and finds that a 
current disability exists here.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, the 
initial element of a service connection claim has been 
satisfied.  However, as will be discussed below, the 
remaining criteria for direct service connection on a 
nonpresumptive basis have not been met.  

In the present case, there is no showing that a psychiatric 
disability manifested by 
depression, memory loss, moodiness, fatigue and tension was 
incurred in active service.  Indeed, a review of the 
veteran's service medical records show no psychiatric 
complaints or treatment for any psychiatric disability.  Her 
discharge examination in March 1994 was normal.  

The absence of in-service treatment for a disability 
manifested by depression, memory loss, moodiness, fatigue and 
tension does not in itself preclude a grant of service 
connection.  As previously noted, service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

Here, the post-service medical records do reveal psychiatric 
treatment proximate to separation from active duty.  Indeed, 
in a July 1994 Persian Gulf worksheet, the veteran reported 
symptoms of tension, sluggishness, moodiness, depression and 
poor memory.  An August 1994 VA clinical record also revealed 
complaints of depression.  A VA examination conducted that 
same month yielded a diagnosis of major depression, single 
episode.  An October 1994 VA outpatient treatment report 
contained complaints of poor sleep and poor appetite.  
Moreover, the veteran had various psychiatric admissions 
throughout 1995 at the John L. McClellan Memorial Veteran's 
Hospital.  The hospital reports contained diagnoses of major 
depression, PTSD and substance abuse.  

Despite the medical history as described above, the overall 
evidence of record does not establish that the depression-
related symptoms were incurred in service.  Indeed, the VA 
outpatient treatment records, as well as the private 
hospitalization reports do not contain a competent opinion 
that the veteran's disability manifested by depression, 
memory loss, moodiness, fatigue and tension was causally 
related to active service.  Moreover, the VA examination 
reports of record also fail to contain such an opinion.  
While the August 1994 VA examination indicated the veteran's 
reported history that her depression and related symptoms 
arose when she first returned from active service in Saudi 
Arabia, the VA examiner did not address the etiology of such 
disability.  In a subsequent examination in October 2000, the 
VA examiner was unable to identify the veteran's psychiatric 
diagnoses due to her substance abuse.  Finally, in the most 
recent VA examination performed in September 2003, the 
veteran's depression-related symptoms were attributed to 
PTSD.  No other competent evidence relates the veteran's 
disability manifested by depression, memory loss, moodiness, 
fatigue and tension to active service.  

The Board acknowledges various lay statements in the record 
which posit a relationship between active service and the 
veteran's depression and associated symptoms.  For example, a 
September 2003 statement written by the veteran's daughter 
raises such a contention.  That communication noted symptoms 
of poor sleep and memory loss upon the veteran's return from 
active duty.  Moreover, the veteran herself has expressed 
such a belief in hearings conducted before the RO in January 
1998 and before the undersigned in June 1999.  However, she 
has not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to 
medical causation.  As such, her lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

In sum, the evidence of record fails to show that a 
disability manifested by depression, memory loss, moodiness, 
fatigue and tension was incurred in active service.  
Moreover, no competent evidence casually relates such a 
disability to active service.  Thus, a grant of direct 
service connection on a nonpresumptive basis is not warranted 
here.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

The Board will now consider whether service connection is 
justified on a presumptive basis.  At the outset, it is noted 
that 38 C.F.R. § 3.307 lists "psychoses" as a chronic 
disease subject to presumptive service connection.  However, 
the veteran's depression and related symptoms do not 
constitute a psychosis and thus presumptive service 
connection on the basis of a chronic disease is not for 
application here.  

Because the veteran here served on active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War, 38 C.F.R. § 3.317 is of 
relevance.  That section offers presumptive service 
connection to Persian Gulf veterans on the basis of an 
undiagnosed illness. 

Among the signs and symptoms for consideration under 
38 C.F.R. § 3.317, both prior to and following revision of 
that code section in June 2003, are fatigue and sleep 
disturbances.  Both such symptoms have been demonstrated 
here.  Moreover, such symptoms have persisted for greater for 
6 months, satisfying the chronicity requirement of 38 C.F.R. 
§ 3.317(a)(3), which was unaffected by the revisions in the 
law effective June 2003.  

Despite evidence of recognized signs and symptoms having a 
duration in excess of 6 months, a grant of presumptive 
service connection under 38 C.F.R. § 3.317 is not appropriate 
here.  Indeed, the provisions of 38 C.F.R. § 3.317, both 
prior to and following June 2003 require that the illness 
claimed cannot be attributed to
any known clinical diagnosis.  Here, the August 1994 VA 
examination contained a diagnosis of major depression.  Such 
diagnosis, along with PTSD, is also seen in hospitalization 
reports dated in 1995 from John L. McClellan Memorial 
Veteran's Hospital.  Those private records also indicated 
substance abuse as a contributing factor to the veteran's 
psychiatric symptomatology.  More recently, VA outpatient 
treatment reports dated in January 2003 reflect diagnoses of 
PTSD and depression.  A September 2003 VA examination 
contains an impression of PTSD.  Therefore, because the 
psychiatric symptoms claimed have been attributed to known 
diagnoses, a grant of presumptive service connection under 
38 C.F.R. § 3.317 is not for application here.

At her personal hearing before the RO in January 1998, the 
veteran indicated that, according to one doctor, her 
depression was at least in part related to her use of the 
Hepatitis medication Interferon.  (Transcript "T," at 24.)  
At that time, the veteran's representative noted that, should 
service connection be granted for Hepatitis, that her 
disability manifested by depression, memory loss, moodiness, 
fatigue and tension be considered as secondary to such 
hepatitis.  As noted above, a claim based on secondary 
service connection has not been adjudicated by the RO or 
developed for appellate consideration at this time.  It is 
not inextricably intertwined with this issue on appeal.  
However, it is noted that a June 2004 rating decision did 
grant service connection for hepatitis C with arthralgia and 
breathing difficulty.  Furthermore, a November 2000 VA 
treatment note indicated that some of her symptoms of fatigue 
and poor appetite may relate to her hepatitis C.  However, to 
the extent that symptoms such as fatigue are associated with 
the veteran's Hepatitis C, such has already been contemplated 
in the award of service connection for that disability.  To 
award service connection for overlapping symptoms of fatigue 
as a separate disability would constitute impermissible 
pyramiding.  See 38 C.F.R. § 4.14.

In conclusion, the evidence of record fails to show that a 
disability manifested by depression, memory loss, moodiness, 
fatigue and tension was incurred in active service.  Rather, 
the symptoms claimed by the veteran have been attributed to 
PTSD and/or to Hepatitis C.  As the competent evidence 
establishes known diagnoses for the symptoms claimed, 
presumptive service connection for undiagnosed illness does 
not operate here.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

II.  Service connection for a disability manifested by a 
burning and itching rash, to include as due to an undiagnosed 
illness.  

The first question for consideration in assessing a service 
connection claim is whether the evidence demonstrates a 
current disability.  A summary review of the medical evidence 
is required here in order to make this determination.

In the present case, the record indicates a provisional 
diagnosis of lichen simplex chronicus in a January 1994 VA 
record.  At that time, the veteran complained of breaking out 
on her arms ever since she served in Saudi Arabia.  Upon VA 
examination in August 1994, the veteran reported a history of 
a recurrent rash on her arms, chest, back and face.  It 
itched and burned and resulted in scaly dark patches.  The 
rash recurred at approximately 3 to 6 month intervals, lasted 
for 2 to 3 weeks, and then resolved.  Objectively, there was 
slight hyperpigmentation in a patchy distribution on the 
upper chest and back.  The assessment was a history of 
episodic eruption consistent with dermatitis.  It was clear 
on that day.  

The competent evidence next reveals a diagnosis of acneform 
rash of the face and shoulders in a September 1994 VA 
outpatient treatment report.  A maculopapular rash was 
diagnosed in April 1995.  Another April 1995 VA outpatient 
record reveals an impression of acne vulgaris of the face.  A 
May 1995 VA record showed a diagnosis of acne.  Acne surgery 
was performed in July 1995.  At that time, the diagnosis was 
acne vulgaris.  A chest rash was indicated in a September 
1995 VA consultation sheet and again in an October 1995 
treatment report.  A March 2000 VA outpatient progress report 
indicated a pruritic rash on the thighs, back and chest.

The record shows no further objective findings pertinent to a 
skin disability until the veteran's October 2000 VA 
examination.  At that time, acne comedone with an 
inflammatory papular component was detected.  There was also 
evidence of post inflammatory hyperpigmentation and acneform 
scarring involving the lateral temples and cheeks.  While 
this acne-related condition was found, the October 2000 VA 
examination did not reveal any active rash.  In this regard, 
the VA examiner did diagnose a history of intermittent rash 
involving the upper extremities and trunk, but noted that it 
was currently not flaring.  The etiology of such rash was 
unknown.  

Following the October 2000 VA examination, there are no 
further objective findings of a skin rash.  Upon most recent 
VA examination in October 2003, the veteran continued to 
complain of an intermittent itchy rash, but no clinical 
manifestations were found at that time.  Subsequent medical 
evidence fails to reveal any objective manifestations of a 
skin rash.  

Thus, based on the above evidence, there have been no 
clinical findings of a skin rash since 1995.  Moreover, there 
have been no other objective manifestations of a skin 
disorder of any kind since October 2000, when acne comedone 
was diagnosed.  Therefore, the Board finds that there is no 
competent current evidence of chronic manifestations of a 
skin rash such as to establish a present disability.  

Considering the facts discussed above, an award of service 
connection is not justified here.  The Board finds support 
for this conclusion in a decision of the United States Court 
of Appeals for Veterans Claims, which interpreted the 
requirement of current disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

Given the absence of a current disability, the veteran's 
claim of entitlement to presumptive service connection on 
under 38 C.F.R. § 3.317 for an undiagnosed illness must also 
fail.

In summary, inasmuch as the record fails to demonstrate any 
objective manifestations of a chronic disability manifested 
by a skin rash for a number of years, the preponderance of 
the evidence is against the veteran's claim and service 
connection for such is not warranted.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).  See also Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998).  Accordingly, the benefits sought on appeal 
are denied.  

III.  Service connection for a disability manifested by 
granuloma of the left lung, recurrent cough, difficulty 
breathing and throat and mouth dryness, to include as due to 
an undiagnosed illness.  

The veteran is claiming entitlement to service connection for 
a disability manifested by granuloma of the left lung, 
recurrent cough, difficulty breathing and throat and mouth 
dryness.  

The first question for consideration in assessing a service 
connection claim is whether the evidence demonstrates a 
current disability.  Here, the claims file does contain x-ray 
findings of granuloma.  Specifically, a granuloma of the left 
lung was demonstrated in x-rays dated in May 1994 and 
December 1994.  An interceding July 1994 x-ray did not reveal 
a granuloma.  Next, it appears that a small calcified 
granuloma was also shown upon x-rays taken in conjunction 
with an October 2000 VA examination.  Finally, a September 
2002 x-ray revealed a 2 mm. opacity projected over the 
anterior aspect of the left fifth rib.  The interpreter found 
that it likely represented a vessel viewed on its end, but 
there was also a possibility that it was a small granuloma.  
Most recently, VA examination in October 2003 failed to find 
evidence of a granuloma. 

Based on the evidence as described above, the Board finds 
that the veteran does currently have a granuloma of the left 
lung.  Indeed, the evidence appears to be at least in 
equipoise on this issue, prompting application of the benefit 
of the doubt doctrine.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finding that the veteran has a left lung granuloma does not 
establish a current chronic disability, however.  Indeed, 
there are no current manifestations of any respiratory 
disability reflected in the record, as will be discussed 
below.  

Upon VA examination in October 2000, the veteran complained 
of coughing episodes associated with a dry sensation in her 
throat and mouth.  At that time, the objective findings were 
unremarkable.  Subsequent VA examinations performed in March 
2003 and October 2003 also contained subjective complaints of 
lung symptoms including congestion, shortness of breath and 
occasional wheezes.  Additionally, she stated that she used 
an albuterol inhaler up to three times daily. 

While objective examination in October 2003 yielded a 
diagnosis of bronchitis, no objective pulmonary abnormality, 
to include chronic disability of the lungs or respiratory 
system, was detected on clinical examination at that time, or 
the preceding evaluation in March 2003.  

Based on the foregoing, the Board concludes that a current 
chronic disability manifested by granuloma of the left lung, 
recurrent cough, difficulty breathing and throat and mouth 
dryness has not been demonstrated.  Rather the historical 
record shows long-standing respiratory complaints 
unaccompanied by objective findings to signify a chronic 
current disability.  

Considering the facts discussed above, an award of service 
connection is not justified here.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  Moreover, this is not changed 
by the October 2003 VA opinion, which stated that the 
veteran's symptomatic problems with bronchitis began in 
service.  Again, because no current chronic respiratory 
problems are demonstrated, any opinion as to nexus cannot be 
valid.  

Given the absence of a current disability, the veteran's 
claim of entitlement to presumptive service connection 
pursuant to 38 C.F.R. § 3.317 for an undiagnosed illness must 
also fail.  

In summary, inasmuch as the record fails to demonstrate 
objective manifestations of a chronic disability manifested 
by granuloma of the left lung, recurrent cough, difficulty 
breathing and throat and mouth dryness, the preponderance of 
the evidence is against the veteran's claim and service 
connection for such is not warranted.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).  See also Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998).  Accordingly, the benefits sought on appeal 
are denied.  

IV.  Service connection- headaches and cerebellar dysfunction

The veteran is claiming entitlement to service connection for 
headaches and cerebellar dysfunction.  A VA examination in 
October 2003 diagnosed headaches that were consistent with 
migraines.  It was further noted that there was a likely 
element of rebound headaches due to frequent use of narcotics 
and analgesics.  

On the basis of the October 2003 VA examination, a current 
headache disability is established.  Thus, the first element 
of a direct service connection claim has been satisfied.  
However, as will be discussed below, the remaining criteria 
have not been met.

The evidence here fails to demonstrate that headaches or 
cerebellar dysfunction were incurred during active service.  
In so stating, the Board acknowledges the veteran's testimony 
provided at her January 1998 personal hearing before the RO.  
At that time, she stated that she was treated for headaches 
with Darvocet and Percocet during active service.  
(Transcript "T," at 15.)  However, the service medical 
records show no complaints or treatment for such disability.  
Moreover, the post-service evidence fails to indicate that 
headaches or cerebellar dysfunction were incurred during 
active duty.  For example, although the record first 
documents complaints of headaches in 1994, the competent 
evidence did not attribute them to active service.  A 
February 1994 VA treatment record commented that a vascular 
etiology was likely.  Further clinical records dated in July 
1994 did not address the etiology of the veteran's headaches.  
A May 1997 VA treatment report noted that such headaches may 
relate to the veteran's substance abuse.  Subsequent VA 
examinations in October 2000 and October 2003 did not posit a 
causal relationship between the veteran's headache-related 
complaints and active service.

Based on the foregoing, then, the evidence of record does not 
establish that the veteran's currently diagnosed headaches 
are causally related to active service.  As such, service 
connection on a direct, nonpresumptive basis is not for 
application.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

The Board will now consider whether service connection is 
justified on a presumptive basis.  Specifically, the 
presumption provided under 38 C.F.R. § 3.317 for Persian Gulf 
War veterans is for consideration.  

The signs and symptoms for consideration under 38 C.F.R. 
§ 3.317, both prior to and following revision of that code 
section in June 2003, include neurologic symptoms.  Thus, the 
veteran's headaches are contemplated under the presumption.  
Moreover, the evidence documents that such headaches have 
persisted for a period in excess of 6 months, satisfying the 
chronicity requirement of 38 C.F.R. § 3.317(a)(3), which was 
unaffected by the revisions in the law effective June 2003.  

Despite evidence of recognized signs and symptoms having a 
duration in excess of 6 months, a grant of presumptive 
service connection under 38 C.F.R. § 3.317 is not appropriate 
here.  Indeed, the provisions of 38 C.F.R. § 3.317, both 
prior to and following June 2003 require that the illness 
claimed cannot be attributed to
any known clinical diagnosis.  Here, the October 2003 VA 
examination contained a competent finding that the veteran's 
headaches symptoms were consistent with migraine headaches 
and were also likely related to rebounds from frequent use of 
narcotics and analgesics.  That finding was rendered after a 
review of the veteran's charts, including an earlier VA 
examination performed in October 2000.  Moreover, the finding 
was provided following a thorough objective evaluation of the 
veteran.  For these reasons, it is found to be highly 
probative.  Indeed, it is also consistent with an earlier May 
1997 VA treatment record finding that the headaches may 
relate to the veteran's substance abuse and an October 2001 
treatment report provisionally diagnosing the headaches as 
migraines.  That October 2001 report also indicated that the 
headaches could be related to high blood pressure.  

Thus, as set forth above, the competent evidence contains 
various instances in which the veteran's headaches have been 
attributed to known diagnoses.  For this reason, presumptive 
service connection for undiagnosed illness does not operate 
here.  

In sum, the evidence of record fails to support a finding of 
service connection on either a direct or presumptive basis.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

V.  Service connection for a stomach disability manifested by 
a sensation of abdominal fullness and nausea  

The first question for consideration in assessing a service 
connection claim is whether the evidence demonstrates a 
current disability.  A summary review of the medical evidence 
is required here in order to make this determination.

Here, the record reflects numerous subjective complaints 
relating to a stomach disability.  For example, a Persian 
Gulf worksheet completed in July 1994 indicated complaints of 
stomach aches and cramps.  A VA clinical record dated in May 
1995 showed complaints of epigastric pain and nausea.  A 
subsequent October 1995 report again noted complaints of 
stomach pain.  Additionally, in an October 1998 VA clinical 
record, the veteran reported that she always felt full and 
had to force herself to eat.  A May 2000 VA progress record 
contained complaints of occasional nausea.  The veteran also 
reported a poor appetite at that time.  A VA general 
examination in October 2000 contain further complaints of a 
chronic sensation of abdominal fullness

In addition to the complaints outlined in the clinical 
records, the veteran also reported stomach symptomatology at 
her January 1998 personal hearing before the RO.  At that 
time, she stated that her stomach pain began at approximately 
the end of 1993.  (T. at 36.)  She commented that her doctors 
have diagnosed the pain as gastritis.  

Objectively, an April 1995 VA outpatient record revealed a 
diagnosis of chronic abdominal pain.  A May 1995 VA record 
showed an assessment of probable gastritis or duodenitis.  
Another treatment record, undated, noted that the veteran's 
epigastric pain was in the right upper quadrant and was 
likely related to her Hepatitis C.  In a July 1997 letter, N. 
N.-G, M.D. commented that nausea was a symptom associated 
with the veteran's Hepatitis C.  A December 1999 VA treatment 
report indicated an impression of right upper quadrant 
abdominal pain.

It is observed that the last definitive objective finding of 
a stomach order was recorded in 1999.  Moreover, various 
notations in the record show normal stomach findings.  
Indeed, a June 1995 ultrasound of the abdomen was normal.  A 
September 1995 radiograph of the abdomen taken at John L. 
McClellan Memorial Veteran's Hospital was also normal.  
Moreover, an October 1995 physical examination performed at 
John L. McClellan Memorial Veteran's Hospital showed a normal 
abdomen.  Furthermore, an upper gastrointestinal study 
performed in conjunction with an October 2000 VA general 
examination was unremarkable.  Finally, VA abdominal 
examination was normal in October 2003 and no stomach 
disability was diagnosed.

Based on the above evidence, there have been no clinical 
findings of a stomach disability since 1999.  Therefore, the 
Board finds that there is no competent current evidence of 
chronic manifestations of a stomach disability such as to 
establish a present disability.  

Considering the facts discussed above, an award of service 
connection on a direct, nonpresumptive basis is not justified 
here.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Moreover, given the absence of a current disability, the 
veteran's claim of entitlement to presumptive service 
connection under 38 C.F.R. § 3.317 for an undiagnosed illness 
must also fail.  

In summary, inasmuch as the record fails to demonstrate any 
objective evidence of a stomach disability for a number of 
years, the preponderance of the evidence is against the 
veteran's claim and service connection for such is not 
warranted.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  
See also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  
Accordingly, the benefits sought on appeal are denied.  

VI.  Service connection- fibrocystic breast disease

The veteran is claiming entitlement to service connection for 
fibrocystic breast disease.  The first question for 
consideration in assessing a service connection claim is 
whether the evidence demonstrates a current disability.  A 
summary review of the medical evidence is required here in 
order to make this determination.

An October 1994 VA clinical record noted that a lump had 
recently been detected in the veteran's left breast.  A May 
1995 x-ray showed a slightly nodular density in the medial 
left breast, which appeared to represent coalescent breast 
tissue.  A VA outpatient treatment record dated in October 
1998 again indicated complaints of breast tenderness.  Breast 
pain was again documented in January 1999 and February 1999 
VA records.  In January 1999, masses were easily apparent 
upon examination.  

Upon VA examination in March 2003, the breasts were 
symmetrical and without masses.  No fibrocystotic changes 
were palpated upon examination.  There was no significant 
tenderness and no nipple discharge.  The diagnosis was a long 
history of persistent mastalgia with no abnormal breast 
findings.  A subsequent VA examination in September 2003 did 
reveal tenderness in the outer quadrants of both breasts.  
However, that examination again failed to show any dominant 
masses of the breasts compatible with fibrocystic disease. 

The Board finds that the above evidence fails to establish 
any current fibrocystic disease of the breasts.  While 
competent evidence in 1999 showed objective findings of 
breast pain, along with palpable masses of the breasts, the 
subsequent competent evidence, including two VA examinations 
in 2003, is essentially normal, with no palpable masses.  
Given this lack of evidence to demonstrate a current 
disability, service connection on a direct, nonpresumptive 
basis must fail.   
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Moreover, for the same reason, the veteran's claim of 
entitlement to presumptive service connection under 38 C.F.R. 
§ 3.317 for an undiagnosed illness must also be denied.  

In summary, inasmuch as the record fails to demonstrate any 
objective manifestations of fibrocystic breast disease for a 
number of years, the preponderance of the evidence is against 
the veteran's claim and service connection for such is not 
warranted.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  
See also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  
Accordingly, the benefits sought on appeal are denied.  

VII.  Service connection- residuals of a right forearm injury
The veteran claims entitlement to service connection for 
residuals of a right forearm injury.  Specifically, in her 
January 1998 hearing testimony, she claimed that she fell 
while running an obstacle course during training in 1984.  
(T. at 5.)  She added that she landed on some rocks.  Per her 
testimony, her right arm was wrapped up and she was put on 
profile.  (T. at 6.)   She also claimed to have received 
additional treatment for her right arm in service.

The first question for consideration in assessing a service 
connection claim is whether the evidence demonstrates a 
current disability.  Here, a July 1995 VA outpatient 
treatment report noted right arm swelling and pain.  However, 
the post-service evidence contains no further objective 
findings of a residual from right forearm injury.  Indeed, 
while VA examination in August 1994 did show a one and one 
half by three centimeter raised area at the right posterior 
forearm, range of motion and motor testing were normal.  
Reflexes were also normal and x-rays showed no fracture of 
the right arm.  Subsequent x-rays taken in October 1994 
showed a linear lucency in the proximal ulna, likely 
representing a nutrient canal.  No focal abnormalities were 
seen.  
Upon VA examination in October 2000, the veteran complained 
of right wrist pain with prolonged use such as typing or 
lifting objects with her hand.  However, range of motion was 
completely normal and there was no redness or swelling of the 
right forearm.  There was no area of the musculoskeletal 
system that was noticeably more tender than any other.  
Strength testing in both upper extremities was normal.  X-
rays again showed a normal right wrist.
More recent VA examination in October 2003 also failed to 
demonstrate any residuals of a right wrist injury.  At that 
time, range of motion of the right wrist and elbow was 
normal.  The veteran was noted to have generalized joint 
complaints consistent with the arthralgia associated with 
hepatitis C, but there was no diagnosis of any residuals of 
an injury to the right forearm.   

The Board finds that the above evidence fails to establish 
any current residuals of a right forearm injury.  For this 
reason, the claim of service connection must fail.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In summary, inasmuch as the record fails to demonstrate any 
objective manifestations of a right forearm injury, the 
preponderance of the evidence is against the veteran's claim 
and service connection for such is not warranted.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).  See also Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998).  Accordingly, the benefits sought 
on appeal are denied.  
VIII.  Service connection- hypertension

The veteran is claiming entitlement to service connection for 
hypertension.  At the outset, the Board has considered 
whether presumptive service connection for hypertension as a 
chronic disease is warranted in the instant case.  Under 
38 C.F.R. § 3.309(a), cardiovascular disease is regarded as a 
chronic disease.  However, in order for the presumption to 
operate, such disease must become manifest or aggravated to a 
degree of 10 percent or more within 1 year from the date of 
separation from service.  See 38 C.F.R. § 3.307(a)(3).  As 
the evidence of record fails to establish any manifestations 
of hypertension within the applicable time period, the 
criteria for presumptive service connection on the basis of a 
chronic disease have not been satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  In the present 
case, VA examinations dated in October 2003 and March 2004 
reveal diagnoses of essential hypertension.  As such, the 
initial element of a service connection claim has been 
satisfied here.  However, as will be discussed below, the 
remaining criteria have not been met.  

Note (1) of 38 C.F.R. § 4.104 provides that the term 
hypertension means that the diastolic blood pressure is 
predominantly 90 mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm..

The veteran's enlistment examination in March 1984 showed a 
blood pressure of 118/72, seated.  The available service 
records do not indicate any complaints or treatment for 
hypertension.  No separation examination is available.  

The absence of in-service treatment for hypertension does not 
in itself preclude a grant of service connection.  As 
previously noted, service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  
However, as will be discussed below, the post-service 
evidence fails to consistently reflect high blood pressure 
readings from which an in-service incurrence of hypertension 
could be inferred.  

Following discharge from service, a VA Persian Gulf 
examination in July 1994 showed a blood pressure reading of 
134/82.  A subsequent VA examination in August 1994 showed a 
blood pressure reading of 120/80.  An even lower reading of 
112/62 was demonstrated in an October 1994 VA treatment 
record.  Then, a   December 1994 VA outpatient treatment 
report indicated a blood pressure reading of 146/82.

Subsequent VA treatment records continue to reflect 
fluctuating blood pressure readings.  Readings of 180/169 and 
149/85 were shown in April 1996 and May 1997, respectively.  
By contrast, readings of 114/70, 117/ 72, and 121/70 were 
shown in September 1995, January 1996 and June 1997.  
Additionally, while a November 1997 VA progress report showed 
a blood pressure reading of 134/84, subsequent readings from 
October 1998 through April 1999 never exceeded 128/82.  
More recently, a March 2000 VA record showed a blood pressure 
reading of 116/64 and a June 2000 report indicated a reading 
of 110/74.  The veteran's blood pressure was 138/80 upon VA 
examination in October 2000.  Essential hypertension on 
therapy was diagnosed on VA examination in October 2003 and 
March 2004.

There is no basis for concluding that the veteran's current 
hypertension, initially diagnosed years after service, was 
incurred in active service.  While the VA examiner in October 
2003 commented that the veteran's hypertension began in 
service, that same examiner later reached the opposite 
conclusion in March 2004.  As the October 2003 opinion 
appears to have been based in large part on the 
unsubstantiated history provided by the veteran, it is less 
probative than the subsequent March 2004 opinion.  See, e.g., 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

In sum, the evidence fails to establish that the veteran's 
currently diagnosed hypertension is causally related to 
active service.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

X.  Earlier effective date- nonservice-connected pension

The veteran was awarded nonservice-connected pension benefits 
pursuant to an April 2003 RO determination.  The effective 
date of the award of such benefits was May 1, 2003.  The 
veteran claims she should be entitled to benefits dating back 
to September 2002, the point at which she became unable to 
work.  

Generally, the effective date for the grant of nonservice- 
connected pension benefits "shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor." 38 U.S.C.A. § 5110(a).  The 
regulations provide that an award of disability pension may 
not be effective prior to the date entitlement arose. 38 
C.F.R. § 3.400(b)(1) (2004).

In the present case, the veteran had been in receipt of VA 
pension benefits until August 2000 when payments were 
terminated, retroactively effective from August 1, 1998.  
Thus, the veteran's request for nonservice-connected pension 
benefits must be viewed in the context of a reopened claim.

The effective date for reopened claims is the date of receipt 
of claim or the date the entitlement arose, whichever is 
later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(r). 

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 U.S.C.A. § 101(30) 
(West 1991); 38 C.F.R. § 3.1(p) (2004).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim. Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155 (2004).

Under 38 C.F.R. § 3.157, a report of examination or 
hospitalization will be accepted as an informal claim for 
benefits.  However the provisions of 38 C.F.R. § 3.157(b)(1) 
state that such reports must relate to examination or 
treatment of a disability for which service-connection has 
previously been established or that the claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.  38 C.F.R. 
§ 3.157(b)(1) (2004).

In the present case, the veteran's reopened claim of 
entitlement to nonservice-connected pension was received by 
VA on April 8, 2003.  Thus, that date serves as the date of 
claim.  Although the evidence of record does not reveal an 
exact date upon which the entitlement arose, the Board notes 
that such information is not required in order to conclude 
that the May 1, 2003 effective date of the award, selected by 
the RO, was appropriate.  The reason for this is that, if the 
entitlement arose prior to May 1, 2003, then the date of 
claim would be the later of the two, and hence the correct 
effective date as provided by 38 C.F.R. § 3.400(b)(2).  Any 
evidence showing that the entitlement occurred after May 1, 
2003, would not entitle the veteran to an earlier effective 
date, since the later of the two dates is controlling.   

The Board has also considered whether any evidence of record 
could serve as an informal claim in order to entitle the 
veteran to an earlier effective date.  However, the claims 
file contains no earlier communications expressing an intent 
to apply for nonservice-connected pension.  

In sum, the presently assigned effective date of May 1, 2003, 
is appropriate and there is no basis for an award of 
nonservice-connected pension prior to that date.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Service connection for a disability manifested by depression, 
memory loss, moodiness, fatigue and tension is denied.  

Service connection for a disability manifested by a burning 
and itching rash is denied.  

Service connection for a disability manifested by granuloma 
of the left lung, recurrent cough, difficulty breathing and 
throat and mouth dryness is denied.  

Service connection for headaches and cerebellar dysfunction, 
to include as due to an undiagnosed illness is denied. 

Service connection for a stomach disability manifested by a 
sensation of abdominal fullness and nausea is denied.  

Service connection for fibrocystic breast disease is denied.  

Service connection for residuals of a right forearm injury is 
denied.

Service connection for hypertension is denied.

Entitlement to an effective date prior to May 1, 2003, for 
the grant of nonservice-connected pension is denied.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

With respect to the veteran's claims of entitlement to 
service connection for PTSD and for right atrial enlargement, 
it is determined that further development is required in 
order to satisfy VA's duty to assist under the VCAA.  

With respect to the veteran's PTSD claim, it is noted that 
her stressors include an allegation of sexual assault.  The 
veteran was appropriately sent a questionnaire in order to 
develop her personal assault claim and the Board is satisfied 
that no further specialized development is required in this 
regard.  However, it is observed that the veteran's service 
personnel file is not of record.  In response to a September 
2000 VA request, the National Personnel Records Center (NPRC) 
advised that standard source documents are not available, but 
that the veteran's Department of Defense (DD) Form 214 and 
orders were provided.  However, an August 2002 research 
response indicated that the personnel folder had been retired 
to Code 13, meaning that it was located at the National 
Personnel Records Center, but that the service medical 
records were not a part of the file.  It is unclear to the 
Board whether the veteran's service personnel folder indeed 
remains available as part of the NPRC file.  It does not 
appear, however, that any further efforts were made to obtain 
those documents.  A November 2002 research response indicates 
that no further service medical records were available.  
However, that response did not state that the service 
personnel folder was unavailable.  

Because the personnel record may reflect changes in 
performance evaluations and other unexplained social or 
behavioral changes that would help support her claim of 
entitlement to PTSD on the basis of a personal assault 
stressor, it is imperative that another attempt be made to 
obtain such file where, as here, the evidence does not 
clearly demonstrate that it is unavailable.  

Regarding the right atrial enlargement claim, the veteran had 
a VA examination in October 2003.  Although that examination 
showed a normal size heart, the examiner stated that he had 
ordered an echocardiogram to determine if there indeed was 
any right atrial enlargement.  Such study is not associated 
with the claims file, nor were the results of that test 
otherwise indicated in the record.  As such, that 
echocardiogram should be located and added to the record.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Contact the VA Medical Center in 
North Little Rock, Arkansas, and request 
a copy of an echocardiogram performed on 
or around October 2003.  If no such 
document can be found, then the veteran 
should be scheduled for such a study.  If 
the results of such study reveal right 
atrial enlargement, then a VA examiner 
should provide an opinion as to whether 
such condition is at least as likely as 
not related to active service.  In 
rendering such an opinion, the entire 
claims file should be reviewed.  The 
examiner should also comment as to 
whether such right atrial enlargement is 
attributable to a known clinical 
diagnosis.  All opinions should be 
accompanied by a clear rationale 
supported by the evidence of record.

2.  Contact the National Personnel 
Records Center and request the veteran's 
service personnel records.  If such 
records remain unavailable, such fact 
must be documented in the record.  

3.  Upon completion of the above, the RO 
must readjudicate the issues on appeal 
and consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                     
______________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


